     Case 2:17-cv-01340-MCE-AC Document 52 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LEON HARDIN,                                     No. 2:17-cv-1340 MCE AC P
12                        Plaintiff,
13             v.                                         ORDER
14       D. BOUGHMAN, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a motion for reconsideration of the

18   July 15, 2021, Order denying his requests to withdraw from the settlement agreement and re-open

19   the case. ECF No. 49.

20            Local Rule 230(j) requires that a motion for reconsideration state “what new or different

21   facts or circumstances are claimed to exist which did not exist or were not shown upon such prior

22   motion, or what other grounds exist for the motion; and . . . why the facts or circumstances were

23   not shown at the time of the prior motion.” L.R. 230(j)(3)-(4). Plaintiff’s motion for

24   reconsideration merely repeats the same arguments that were raised in his original motion to

25   withdraw from the settlement agreement and objections.1

26   1
       To the extent plaintiff now attempts to claim that the parties agreed to a payment of $69,500.00
27   and that the signed settlement agreement has been altered to show that the agreement was for
     $9,500.00 and that he agreed to voluntarily dismissed two other cases, ECF No. 49 at 8, the
28   (continued)
                                                       1
     Case 2:17-cv-01340-MCE-AC Document 52 Filed 08/25/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration, ECF
 2   No. 49, is DENIED.
 3          IT IS SO ORDERED.
 4

 5   Dated: August 25, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     November 4, 2019 recording of the terms of the settlement conference clearly reflect that plaintiff
28   agreed to settle the case for $9,500.00 and to dismiss his two other cases.
                                                        2
